Title: Thomas Jefferson to Thomas Ritchie, 15 March 1810
From: Jefferson, Thomas
To: Ritchie, Thomas


          
             
                     Monticello 
                     Mar. 15. 10.
          
           The author of the inclosed having expressed a wish to Th: Jefferson that it might appear in our Southern papers, he sends it to mr Ritchie to give it a place in his columns or not, as he shall think it deserves; Th:J. being unacquainted with the author & taking no interest in his proposed publication. 
		   he presents to mr Ritchie his salutations & assurances of great esteem & respect.
        